Citation Nr: 1039684	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-01 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected chondromalacia of the left knee 
prior to April 3, 2007.

3.  Entitlement to a disability evaluation in excess of 30 
percent for service-connected chondromalacia of the left knee 
since June 1, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1973 to June 1993. 

This matter comes before the Board of Veterans' Appeals (Board) 
from April 2004 and June 2005 rating actions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Honolulu, Hawaii.  

The Veteran was s scheduled for a hearing before the Board in 
July 2010 hearing, but failed to appear for the July 2010 
hearing.  Accordingly, the hearing request is deemed withdrawn.  
See 38 C.F.R. § 20.702 (2010).

The issues of entitlement to a disability evaluation in excess of 
30 percent for service-connected chondromalacia of the left knee 
since June 1, 2008 and entitlement to service connection for 
hypertension are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 11, 2006, the Veteran's left knee 
disability is manifested by x- ray evidence of degenerative joint 
disease, and objective findings of extension to 0 degrees and 
limitation of flexion to no more than 110 degrees; there is no 
clinical evidence of instability, subluxation, locking, effusion, 
or further loss of motion due to pain, weakness, fatigue, or 
incoordination.

2.  From February 11, 2006 to April 2, 2007, the Veteran's left 
knee disability is manifested by x-ray evidence of severe 
degenerative joint disease, and objective findings of limitation 
of extension to no more than 20 degrees and limitation of flexion 
to no more than 90 degrees; there is no clinical evidence of 
instability,  subluxation, locking, effusion, or further loss of 
motion due to pain, weakness, fatigue, or incoordination.


CONCLUSIONS OF LAW

1.  Prior to February 11, 2006, the criteria for a disability 
evaluation in excess of 10 percent for the service-connected 
chondromalacia of the left knee are not met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.71(a), 
Diagnostic Codes 5003, 5260, 5261, 5262 (2010).  

2.  From February 11, 2006 to April 2, 2007, the criteria for a 
disability evaluation in excess of 10 percent for the service-
connected chondromalacia of the left knee have been met.  
38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.10, 4.40, 
4.45, 4.71(a), Diagnostic Code 5261 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DCs]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in letters dated in 
November 2004, March 2006, September 2007, and June 2008.  The 
claim was readjudicated in August 2008 and July 2009 supplemental 
statements of the case (SSOC).  Mayfield, 444 F.3d 1333.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, private treatment records, VA 
outpatient treatment records, afforded the Veteran examinations, 
and assisted the Veteran in obtaining evidence.  Based on the 
foregoing, all known and available records relevant to the issues 
on appeal have been obtained and associated with the Veteran's 
claims file, and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Law and Regulations

The Veteran maintains that he is entitled to a disability 
evaluation greater than 10 percent for his service-connected left 
knee disability prior to April 3, 2007.  Disability evaluations 
are determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including sections 
4.2, the regulations do not give past medical reports precedence 
over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.  

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

The knee can be rated under Diagnostic Codes (DC) 5256, 5257, 
5258, 5259, 5260, 5261, 5262, and/or 5263.  38 C.F.R. § 4.71a.  
Assigning multiple ratings for the Veteran's left knee disability 
based on the same symptoms or manifestations would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14.  The Board has also 
considered whether separate ratings may be granted based on 
limitation of flexion (DC 5260) and limitation of extension (DC 
5261) of the same knee joint.  See VAOPGCPREC 9-2004, 69 Fed. 
Reg. 59990 (2004). 


DC 5010 provides that traumatic arthritis is rated analogous to 
degenerative arthritis under DC 5003.  Degenerative arthritis, 
when established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not added 
under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent rating applies for X-ray 
evidence of involvement of two or more minor joint groups.  A 20 
percent rating applies for X-ray evidence of involvement of two 
or more minor joint groups, with occasionally incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003.     

Normal range of motion for the knee is from 0 degrees extension 
to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

DC 5260 (flexion) and DC 5261 (extension) govern the limitation 
of motion of the knee.  Under DC 5260, 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  A maximum 30 percent rating applies where flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a 10 percent rating is warranted where extension 
is limited to 10 degrees.  A 20 percent evaluation is for 
application where extension is limited to 15 degrees.  A 30 
percent rating applies where extension is limited to 20 degrees.  
A 40 percent rating is warranted where extension is limited to 30 
degrees.  A 50 percent evaluation is warranted where extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Diagnostic Code 5262 provides ratings based on impairment of the 
tibia and fibula. Malunion of the tibia and fibula with slight 
knee or ankle disability is rated 10 percent disabling; malunion 
of the tibia and fibula with moderate knee or ankle disability is 
rated 20 percent disabling; and malunion of the tibia and fibula 
with marked knee or ankle disability is rated 30 percent 
disabling.  Nonunion of the tibia and fibula with loose motion, 
requiring a brace, is rated 40 percent disabling.  
38 C.F.R. § 4.71a, DC 5262. 

Discussion

In a May 1994 rating decision, service connection was granted and 
a noncompensable rating assigned for bilateral knee 
chondromalacia.  In an April 2004 rating decision, the RO 
increased the rating for the bilateral knee disability to 10 
percent, effective January 29, 2003.  The Veteran submitted a 
claim for increase in November 2004.  In the rating action on 
appeal, the RO provided separate 10 percent ratings for each 
knee, effective November 10, 2004.  

On April 3, 2007, the Veteran underwent a total left knee 
replacement.  In a May 2007 rating decision, the RO assigned a 
temporary 100 percent rating, effective April 3, 2007, and a 30 
percent rating, effective June 1, 2008.  The claim for a rating 
in excess of 30 percent since June 1, 2008, will be addressed in 
the remand.  

Assignment of a particular DC is completely dependent on the 
facts of a particular case and one DC may be more appropriate 
than another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  Butts v. Brown, 5 Vet. App. 532 (1993).  As 
such, any change in DC by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).  

Evidence relevant to the current level of severity of the 
Veteran's left knee disability includes VA examinations conducted 
in December 2003 and May 2005, and VA outpatient treatment 
records dated in February 2006 and April 2007.  

The Veteran underwent a VA examination in December 2003, at which 
time he reported the history of his knee complaints.  He denied 
the use of medication and reported performing stretches to loosen 
up his knees, without pain.  He further reported that after 
walking up approximately six steps he experiences significant 
pain.  


On examination, left knee range of motion was from 0 degrees 
extension to 140 degrees flexion.  There was no medial collateral 
ligament laxity; Lachman's, drawers, and McMurray's testing were 
negative.  The Veteran was able to perform a squat about a 
quarter of the way down.  X-rays of the left knee revealed 
moderate to severe osteoarthritis.  The examiner diagnosed the 
Veteran with chronic left knee pain with a history of 
chondromalacia of the patella and osteophytes.  

The Veteran underwent a second VA examination in May 2005.  At 
the time, the Veteran reported experiencing intermittent left 
knee pain with swelling, as well as his knee giving out and 
intermittent locking of the left knee.  He denied the use of a 
brace, however, used a cane.  He reported using over-the-counter 
pain medication, which provide partial relief.  

On examination, the Veteran walked with an antalgic gait.  There 
was no effusion.  There was some moderate tenderness to palpation 
over the medial joint line.  Range of motion was 0 degrees 
extension to 110 degrees flexion.  There was no ligament laxity.  
The examiner noted that the Veteran had a previous stroke that 
resulted in left leg weakness.  X-rays revealed moderate to 
severe degenerative changes in the knee joint with narrowing of 
the medial compartment.  The examiner diagnosed the Veteran with 
chondromalacia patella, osteophytes of the left knee, opining, 
that there is no additional limitation of range of motion or 
joint function by pain, fatigue, weakness or lack of endurance 
following repetitive use of the left knee.   

A February 2006 VA outpatient treatment record demonstrates the 
Veteran reported that his left knee is so painful, that he can 
only stand for approximately three minutes and because of this, 
he uses a cane.  He reported currently taking Tylenol Three and 
Naproxen, however, indicated the medication does not provide 
relief from his symptoms.  On examination, his left knee range of 
motion was from 20 degrees extension to 90 degrees flexion, which 
was painful.  His knee was stable to ligamentous testing in all 
directions.  He had good muscle strength in the lower extremity 
such that he would be able to tolerate a total knee arthroplasty.  
He had a palpable pulse distally and seemed to be neurologically 
intact.  X-rays revealed advanced left knee osteoarthritis.  The 
examiner diagnosed the Veteran with left knee osteoarthritis, 
indicating a plan of left knee arthroplasty.  


A March 2006 VA outpatient treatment record shows an assessment 
of degenerative arthritis of the left knee and a referral for a 
chronic pain specialist, as well as a follow-up appointment with 
orthopedics regarding the Veteran's surgery for total left knee 
replacement.  

An April 2007 (pre-surgery) VA outpatient treatment record shows 
the Veteran reported his left knee pain as a 10/10 at its worse, 
relieved with Naproxen and massaging, as well as resting, 
bringing his pain level to an 8/10.  He further reported that the 
pain is always present and he experiences locking of his left 
knee on occasion.  The Veteran reported falling many times.  He 
was able to walk less than two blocks, at a slow pace, with a 
cane in hand.  He avoids ascending and descending stairs if 
possible. 

On examination, there was no effusion or swelling.  There was 
exquisite tenderness at the medial joint line to palpation.  The 
Veteran's range of motion was from 0 degrees extension to 90 
degrees flexion with complaints of pain greater than 90 degrees.  
Lachman's testing was negative.  Sensation to the left lower 
extremity was intact.  Previous x-rays revealed severe 
degenerative joint disease of the left knee.   The examiner 
diagnosed the Veteran with osteoarthritis of the left knee, 
indicating that the Veteran was scheduled for a left knee total 
arthroplasty the next day.    

Upon review of the evidence of record, the Board finds that an 
increased rating is not warranted for the period prior to April 
3, 2007 under DC's 5256, 5262, or 5263, as there is no evidence 
of ankylosis of the knee, impairment of the tibia and fibula, or 
genu recurvatum (hyperextended knee).  Furthermore, since the 
maximum disability rating available under DC 5259 is 10 percent, 
this diagnostic code does not provide a basis for increase.  
 
The Board finds that an increased rating is not warranted for the 
period prior to April 3, 2007 under DC 5258, as there is no 
clinical evidence of dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint.  The May 
2005 VA examination noted the Veteran's complaints that he 
experiences intermittent locking of his knee; however, the 
examination demonstrated no effusion and the report is negative 
for objective evidence of locking.  The April 2007 VA outpatient 
treatment record noted the Veteran's complaints that he 
experiences occasional locking of his knee; however, the 
examination demonstrated no effusion or swelling and the report 
is negative for objective evidence of locking.  Further, the 
December 2003 VA examination, as well as the February 2006 VA 
outpatient treatment record are negative for subjective and 
clinical evidence of locking or effusion.  Thus, a higher 
disability rating is not warranted because there is no clinical 
evidence of locking and effusion.       

The Board finds that an increased rating is not warranted for the 
period prior to April 3, 2007 under DC 5257, as there is no 
clinical evidence of recurrent subluxation or lateral 
instability.  The May 2005 VA examination noted the Veteran's 
complaints that his knee gives out; however, the examination 
demonstrated no ligament laxity and the report was negative for 
objective evidence of subluxation or instability.  Further, the 
December 2003 VA examination, as well as the February 2006 and 
April 2007 VA outpatient treatment records demonstrate that the 
Veteran did not complain of subluxation or instability, and there 
is no clinical evidence of subluxation or instability noted; 
indeed, the December 2003 VA examination shows negative Lachman's 
and McMurray's testing.  Thus, a higher disability rating is not 
warranted because there is no clinical evidence of subluxation or 
instability. 

At the December 2003 VA examination, flexion was to 140 degrees, 
which is noncompensable under DC 5260, and extension was to zero 
degrees, which warrants a noncompensable rating under DC 5261.  
Likewise, at the May 2005 VA examination, flexion was to 110, 
which is noncompensable under DC 5260, and extension was to zero 
degrees, which warrants a noncompensable rating under DC 5261.  

However, a February 2006 VA outpatient treatment record noted 
extension to 20 degrees, which warrants a 30 percent disability 
evaluation under DC 5261, and flexion to 90, which is 
noncompensable under 5260.  Therefore, the Board finds that a 30 
percent disability rating under DC 5261, limitation of extension, 
is warranted from February 11, 2006 to April 2, 2007.  The record 
does not show flexion warranting a compensable rating.  


For the period prior to February 11, 2006 (the date upon which 
the Board has determined compensable limitation of extension was 
demonstrated), there is x-ray evidence of degenerative 
degenerative joint disease and noncompensable limitation of 
motion; as discussed above, there is no clinical evidence of 
subluxation, stability, locking, effusion, ankylosis, impairment 
of the tibia and fibula, or genu recurvatum.    
Therefore, the Board finds that a disability evaluation in excess 
of 10 percent is not warranted under diagnostic codes 5256-5263 
for this period.  

In evaluating the Veteran's left knee under the criteria of 
DeLuca, supra, the Board notes that for the period prior to April 
3, 2007, there is no objective evidence of further loss of motion 
due to pain, weakness, fatigue, or incoordination.  The December 
2003 VA examination report reflects the Veteran complained of 
pain and swelling in his left knee.  In the examination report, 
there is no objective evidence of swelling and range of motion of 
the left knee was from 0 to 140 degrees, which is reflective of 
normal range of motion for the knee.  38 C.F.R. § 4.71, Plate II.  
The May 2005 VA examination report reflects the Veteran 
complained of pain and swelling in his left knee.  In the 
examination report, there is tenderness to palpation over the 
medial joint line and range of motion of the left knee was from 0 
to 110; however, the examiner specifically noted that following 
repetitive use, there was no further loss of motion due to pain, 
weakness, fatigue, or lack of endurance.  

The Board further notes the Veteran's complaints of pain on range 
of motion in both of the February 2006 and April 2007 VA 
outpatient treatment records, respectively, demonstrating range 
of motion from 20 to 90 degrees and from 0 to 90 degrees, 
however, there is no objective evidence of additional functional 
loss due to pain, weakness, fatigue, or lack of endurance.  The 
10 percent rating assigned for the period prior to February 11, 
2006, herein under DC 5003, as well as the 30 percent rating 
assigned from February 11, 2006 to April 2, 2007, herein, under 
DC 5261 contemplate the Veteran's pain and swelling.  Therefore, 
the Board finds an increased rating is not warranted based on 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 Vet. App. 
at 202.


Extraschedular Considerations

The Veteran has indicated that he is a retired politician since 
2000, and that he is currently the district mayor in Samoa.  He 
has not asserted that his service-connected left knee disability 
has interfered with employment.  Therefore, the Board finds that 
adjudication of whether referral for an extraschedular rating is 
warranted is not necessary in the present case.  See Barringer v. 
Peake, 22 Vet. App. 242 (2008).  


ORDER

Prior to February 11, 2006, entitlement to a disability rating in 
excess of 10 percent for service-connected chondromalacia of the 
left knee is denied. 

From February 11, 2006 to April 2, 2007, entitlement to a 
disability rating of 30 percent, but no higher, is granted. 


REMAND

Additional development is required before the issues of 
entitlement to service connection for hypertension and 
entitlement to a disability evaluation in excess of 30 percent 
since June 1, 2008, and can be adjudicated.  

The Veteran contends that he developed hypertension subsequent to 
his deployment and participation in Operation Desert Storm.  An 
August 1990 record demonstrates blood pressure of 120/72 and upon 
return from deployment, the Veteran's blood pressure was 110/96 
in August 1991.  The Veteran's March 1993 separation physical 
examination shows blood pressure of 152/100, with the examiner's 
finding "rule out" essential hypertension.     

A December 2003 VA examination included the Veteran's report that 
his private physician told him that he had high blood pressure.  
The December 2003 examination did not include blood pressure 
readings and the examiner included "suspicious diagnosis of 
hypertension but not treated and not completely diagnosed at this 
time."  

In a February 2006 letter, the Veteran's private physician, Dr. 
I.S., indicated the Veteran suffered a stroke in early October 
2004.  Dr. I.S. stated that a review of his service treatment 
records reveal evidence of hypertension after the Veteran 
returned from deployment in August 1991, as his blood pressure 
was 110/96.  Prior to 1990, records show his blood pressure was 
120/72.  Dr. I.S. concluded that the Veteran "may have developed 
hypertension upon his return from Desert Storm.  He may have 
labile hypertension all this time."   

The Veteran underwent a VA examination in October 2005 which 
included a finding of hypertension.  The examiner noted the 
Veteran's separation examination and post-service blood pressure 
readings, concluding that the Veteran had pre-hypertension, but 
obviously developed overt hypertension which developed into a 
hypertension emergency subsequent cerebral vascular accident that 
occurred in early October 2004.  Upon review of the Veteran's 
claims file, the examiner opined that he could not render an 
opinion regarding the actual onset of the Veteran's essential 
hypertension based on the above information without resorting to 
conjecture or pure speculation.  

The October 2005 VA examiner did not comment on the in-service 
blood pressure readings or give an adequate rationale as to why 
an opinion could not be offered.  Once VA undertakes the effort 
to provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Accordingly, a new medical 
examination is necessary to make a determination in this case.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the Veteran's left knee, he underwent total left knee 
replacement surgery in April 2007.  He was afforded a VA 
examination in March 2008 during which he reported intermittent 
pain and a feeling of popping or looseness of his left knee.  The 
examination showed findings of essentially normal range of 
motion.  


The Veteran was afforded a second VA examination in August 2009 
at which he reported using a wheelchair and experiencing constant 
10/10 pain at rest, as well as weakness.  The examination does 
not provide current findings regarding range of motion, which are 
necessary criteria for rating purposes.  

The March 2008 and August 2009 VA examinations demonstrate vastly 
different levels of severity of the Veteran's left knee, as the 
March 2008 report shows essentially normal range of motion and 
the August 2009 report does not show range of motion findings due 
to the current condition of the Veteran's loose prosthesis, 
noting that any movement is painful.  The Board further notes the 
Veteran's assertions of increased pain and weakness.  In light of 
the above, the Board finds that another examination should be 
afforded to the Veteran to more accurately assess his current 
level of severity of his service-connected left knee disability.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA 
examination to determine the current nature and 
likely etiology of any hypertension condition 
which may be present.  The claims folder 
should be made available to the examiner for 
review.  Any indicated evaluations, studies, 
and tests deemed to be necessary by the 
examiner should be accomplished.  The examiner 
is requested to review all pertinent records 
associated with the claims file, particularly 
service treatment records.

Based on the examination and review of the 
record, the examiner should answer the 
following question: 

Is it at least as likely as not that any 
currently demonstrated hypertension was 
incurred in service?  In providing the opinion, 
the examiner should specifically comment on the 
Veteran's in-service blood pressure readings. 

A rationale for all opinions expressed should 
be provided. 

2.  Thereafter, schedule the Veteran for an 
appropriate VA examination in order to 
determine the current level of severity of his 
service-connected left knee disability.  The 
claims folder should be made available to the 
examiner for review.  Any indicated 
evaluations, studies, and tests deemed to be 
necessary by the examiner should be 
accomplished.  Complete range of motion testing 
must be reported.    

The examiner should identify and describe the 
severity of all symptoms, including limitation 
of motion and whether there is objective 
evidence of pain on motion.  If so, the 
examiner should identify to what extent the 
Veteran experiences functional loss due to pain 
and/or any of the other symptoms noted above 
during flare-ups or with repeated use.  The 
examiner should equate such functional losses 
to additional degrees of limited motion (beyond 
that shown clinically). 

The examiner is requested to identify the 
whether the Veteran's prosthetic replacement of 
the left knee joint is manifested by 
intermediate degrees of residual weakness, 
pain, or limitation of motion or by chronic 
residuals consisting of severe painful motion 
or weakness in the affected extremity.  

A rationale for all opinions expressed should 
be provided.  

3.  Thereafter, readjudicate the Veteran's 
claims, with application of all appropriate 
laws and regulations, including consideration 
of any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claims remains adverse to the 
Veteran, he and his representative should be 
furnished a supplemental statement of the case 
and afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


